Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-9 are allowed.  

Ready for Allowance, Non-Elected Claims Withdrawn Without Traverse
This application is in condition for allowance except for the presence of claims 1-5 and 11-18 being directed to non-elected claims without traverse (without prejudice).  Accordingly, claims 1-5 and 11-18 are hereby canceled.  See MPEP 821. 


Examiner’s Reasons for Allowance
Claims 6-9 are directed to eligible subject matter under 35 USC 101.  In particular, the claims require, among other things, monitoring the battery level of a mobile phone and each of the plurality of product identification readers, selecting a reader based on the monitoring of each of the battery levels, and further transmitting an unlock signal to the respective lock of the plurality of docking stations to enable removal of the selected reader.  The claims are therefore not directed to any of the enumerated groupings of an abstract idea.  Claims 6-9 recite eligible subject matter under 35 USC 101. 
Further, the examiner has been unable to find, in combination with the other limitations of the claims, the limitations of: 

    PNG
    media_image1.png
    276
    555
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687